  Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 1 of 17 PageID #:2833




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 CHARLES GOLBERT, Cook County
 Public Guardian, on behalf of Trinity
 B., Romeo S., Connor H., Jadiene T.,
 Jymesha S., Tatyana H., and Jamya                Case No. 19-cv-08257
 B.,
                                                  Judge Mary M. Rowland
 Plaintiffs,

 v.

 AURORA CHICAGO LAKESHORE
 HOSPITAL, LLC, et al.,

 Defendants.

                      MEMORANDUM OPINION AND ORDER

      Plaintiff Charles Golbert, acting on behalf of minors Trinity B., Romeo S., Connor

H., Jadiene T., Jymesha S., Tatyana H., and Jamya B., brings this action against the

Defendants alleging federal and state law violations arising from the children’s time

at Chicago Lakeshore Hospital. Defendant Nickolay Katsarov moves to dismiss the

Amended Complaint for failing to state a claim. For reasons stated herein, his Motion

to Dismiss [153] is granted in part and denied in part. It is granted in full as to Count

Two. It is granted as to Count One, Three, Four, Eleven and Fourteen for all plaintiffs

other than Tatyana H. and Jymesha S. All dismissals are without prejudice.

       I.   Background

      The following factual allegations are taken from the Amended Complaint (Dkt.

135) and are accepted as true for the purposes of the motion to dismiss. See W. Bend

Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 675 (7th Cir. 2016).


                                                                                       1
  Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 2 of 17 PageID #:2834




      A. The Lakeshore Allegations

   Charles Golbert brings this suit against Aurora Chicago Lakeshore Hospital,

Lakeshore’s parent company Signature, several employees and executives of

Lakeshore, and several officers and employees of DCFS, in their personal capacity.

Golbert is the Cook County Public Guardian. Appointed by the Chief Judge of the

Cook County Circuit Court and the Presiding Judge of the Juvenile Justice and Child

Protection Division of the Circuit Court, he represents children who are subjects of

abuse, neglect, and dependency petitions filed in the juvenile court. Dkt. 135 ¶ 11. In

this case, he represents seven children who were in DCFS custody and were

involuntarily placed in the Chicago Lakeshore Hospital between 2017 and 2018. Id.

at ¶¶ 12-18, 66.

   Chicago Lakeshore Hospital is an Illinois limited liability company located in

Chicago, where it also operates a “Children’s Pavilion.” Id. at ¶ 19. Lakeshore is in

turn owned by Signature, a Michigan limited liability company. Id. Along with

Lakeshore and Signature, Golbert lists ten other executives and employees of

Lakeshore as defendants. Id. at ¶¶ 23, 31-39. He also brings suit against nine officials

and employees of DCFS, the Illinois agency responsible for the care of children

dependent on the state. Id. at ¶¶ 21-22, 24-29, 30, 40.

   Golbert’s allegations arise from the plaintiffs’ treatment while at Lakeshore’s

children’s hospital. DCFS is required to house children in the least restrictive setting

that is in the child’s best interest. Id. at ¶ 41. As part of this care, children sometimes

needed inpatient care at a psychiatric hospital. Id. at ¶ 42. Due to budget constraints,



                                                                                         2
  Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 3 of 17 PageID #:2835




DCFS had developed a reputation among Chicago-area hospitals for keeping children

in inpatient care for longer than medically beneficial and failing to promptly pay

hospitals for care provided. Id. at ¶ 47-48. As a result, most psychiatric hospitals were

hesitant to admit children in the care of DCFS. Id. at ¶ 49.

   The one exception was Lakeshore. Due to its own financial pressures, it readily

accepted children in the care of DCFS. Id. at ¶ 62. As a result of Lakeshore’s limited

funds and aggressive management by Signature, its children’s psychiatric hospital

lacked the proper facilities and staff to safely operate. Id. at ¶¶ 51-58. Lakeshore had

a history of allegations of inadequate or dangerous care, including a 2011 report by

the Mental Health Policy Program of the University of Illinois at Chicago finding

patterns of sexual abuse. Id. at ¶¶ 119, 121. DCFS, however, was dependent on

Lakeshore because it was one of the few hospitals that would accept children in its

charge. Id. at ¶ 64. As a result, DCFS wanted to ensure that Lakeshore remained in

business even if it did not provide adequate care. Id.

   During their stay at Lakeshore, the plaintiffs were subjected to serious sexual,

physical, and emotional abuse. Id. at ¶ 67. DCFS was aware of serious complaints

against Lakeshore and worked to bury and discredit the allegations. Id. at ¶ 104. The

situation only changed in 2018 when the federal Department of Health and Human

Services surveyed Lakeshore to evaluate its compliance with Medicare regulations.

Id. at ¶ 114. The surveys found that Lakeshore’s administration of the children’s

hospital violated federal regulations and endangered patient health and safety. Id. at

¶ 115. As a result, the Department terminated its provider agreement with the



                                                                                       3
  Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 4 of 17 PageID #:2836




hospital, cutting off federal funding. Id. at ¶ 125. DCFS removed all the children in

its custody out of Lakeshore at around the same time. Id. at ¶ 125.

   The abuse the children suffered at Lakeshore continues to cause them physical

and emotional pain. Id. at ¶ 130. Golbert filed the instant lawsuit on December 18,

2019 to recover for the damage caused.

      B. Nickolay Katsarov

   Nickolay Katsarov has filed a motion to dismiss Golbert’s Complaint as it applies

to him. At the time relevant to the Complaint, Katsarov worked at Lakeshore as a

nurse. Id. at ¶ 36. Tatyana H. and Jymesha S. were 7 and 12-year-old minors,

respectively, in DCFS custody who had been placed in Lakeshore. Id. at ¶¶ 16, 17. In

2018, Tatyana H. was sexually assaulted by another patient. Id. at ¶ 87. Katsarov

and Adebola Majekodunmi, another employee, learned of the assault at or near the

time it happened. Id. at ¶ 88. They did not report the assault to any authority figures

and did not take steps to preserve evidence of the assault, despite a duty to do so. Id.

They also did not bring Tatyana H. to medical personal for examination. Id. As a

result, it was several days before she received a medical examination, and another

day after that before the assault was finally reported to the police. Id. at ¶ 90.

   That same year, Richard Kasyoki, an employee under Katsarov’s supervision,

sexually assaulted Jymesha S. Id. at ¶ 77. Kasyoki then falsified the “round logs” that

tracked his activities to hide his assault. Id. at ¶ 78. Katsarov signed off on the false

logs, with the alleged intention of helping Kasyoki conceal his actions. Id. Katsarov

did not report Kasyoki’s abuse, despite having an obligation to do so. Id.



                                                                                       4
  Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 5 of 17 PageID #:2837




    II.   Standard

   A motion to dismiss tests the sufficiency of a complaint, not the merits of the case.

Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). “To survive a motion to

dismiss under Rule 12(b)(6), the complaint must provide enough factual information

to state a claim to relief that is plausible on its face and raise a right to relief above

the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329,

333 (7th Cir. 2018) (quotations and citation omitted). See also Fed. R. Civ. P. 8(a)(2)

(requiring a complaint to contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”). A court deciding a Rule 12(b)(6) motion accepts

plaintiff’s well-pleaded factual allegations as true and draws all permissible

inferences in plaintiff’s favor. Fortres Grand Corp. v. Warner Bros. Entm't Inc., 763

F.3d 696, 700 (7th Cir. 2014). A plaintiff need not plead “detailed factual allegations”,

but “still must provide more than mere labels and conclusions or a formulaic

recitation of the elements of a cause of action for her complaint to be considered

adequate under Federal Rule of Civil Procedure 8.” Bell v. City of Chi., 835 F.3d 736,

738 (7th Cir. 2016) (citation and internal quotation marks omitted).

   Dismissal for failure to state a claim is proper “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 1966 (2007). Deciding the

plausibility of the claim is “‘a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.’” McCauley v. City of Chi., 671




                                                                                        5
  Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 6 of 17 PageID #:2838




F.3d 611, 616 (7th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.

1937, 1950 (2009)).

   III.     Analysis

   In his Motion to Dismiss, Katsarov argues that he is not a state actor liable under

§ 1983; that Golbert has failed to allege his personal involvement in constitutional

violations; and that the Complaint fails to state a claim against him.

          A. Katsarov Is a State Actor

   Ordinarily, private actors such as Lakeshore cannot be held liable for

constitutional violations under § 1983. See Hallinan v. Fraternal Order of Police of

Chicago Lodge No. 7, 570 F.3d 811, 815 (7th Cir. 2009). There is an exception,

however, when a private party engages in “state action.” Id. To find state action, there

must be a “close nexus between the State and the challenged action” such that the

challenged action “may be fairly treated as that of the State itself.” Jackson v. Metro.

Edison Co., 419 U.S. 345, 351 (1974). The Supreme Court has recognized several

different ways in which private action may become state action. These include when

the action is a result of a conspiracy between the state and private party to deprive

individuals of their constitutional rights; when the state practically controls or directs

the private entity; and when the state has delegated a public function to the private

entity. Hallinan, 570 F.3d at 815-16 (gathering Supreme Court cases). At the same

time, the Court is aware that these examples “do not so much enunciate a test or

series of factors, but rather demonstrate examples of outcomes in a fact-based

assessment.” Id. at 816. Indeed, “no one fact can function as a necessary condition



                                                                                        6
  Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 7 of 17 PageID #:2839




across the board for finding state action; nor is any set of circumstances absolutely

sufficient.” Brentwood Acad. v. Tennessee Secondary Sch. Athletic Ass'n, 531 U.S. 288,

295, (2001).

   In this case, the analysis turns on whether Lakeshore was performing a “public

function” by treating the children in DCFS custody. To make this determination, we

ask “whether the function performed has been ‘traditionally the exclusive prerogative

of the State.’” Rendell-Baker v. Kohn, 457 U.S. 830, 842 (1982) (quoting Jackson, 419

U.S. at 353). Katsarov argues that Lakeshore did not perform a function that was

traditionally exclusive to Illinois. In support, he points to precedent from this district

stating that “it is not the exclusive function of the State to care for and protect minors

who are adjudicated to be abused and neglected by their natural parents.” Letisha A.

by Murphy v. Morgan, 855 F. Supp. 943, 949 (N.D. Ill. 1994).

   The defendant, however, misstates the “function” that Lakeshore allegedly

undertook. The relevant issue here is not whether protecting abused minors is an

exclusive state function, but whether providing medical care to children already in

DCFS custody is a traditionally exclusive state function. We have found no case

directly addressing this question, but our precedent in Woods v. Maryville Academy

strongly suggests that it would qualify. No. 17 C 8273, 2018 WL 6045219 (N.D. Ill.

Nov. 19, 2018). In that case, which found a residential facility that abused DCFS

children to be a state actor, the court emphasized DCFS’s responsibility for children

in its custody, writing that “if a state has a duty to the children in its custody, that

duty cannot be avoided by substituting private for public custodians.” Id. at *7.



                                                                                        7
  Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 8 of 17 PageID #:2840




DCFS’s duty to ensure its children’s safety means that a “private institution should

not be able to avoid the underlying duty to protect and care for the children in its care

and custody.” Id. In effect, “the [defendants] fulfilled the State’s duty to care for the

children in its custody. That is what makes them state actors.” Id. at *8. Here too,

Lakeshore was fulfilling the State’s duty to provide care for its children.

   Lakeshore’s status as a state actor is reinforced by considering the closely

analogous case of medical care provided to state prisoners. In Rodriguez v. Plymouth

Ambulance Serv., the Seventh Circuit found that a hospital that treated an inmate

over the course of several days was fulfilling an exclusive state function and so could

be sued as a state actor. 577 F.3d 816 (7th Cir. 2009). In its analysis, the court

contrasted care that was “incidental and transitory,” such as treating an ambulance

arrival in need of emergency care, with that arising from an ongoing, contractual

relationship. In only the latter case are a hospital and its employees “undertaking

freely, and for consideration, responsibility for a specific portion of the state’s overall

obligation.” Id. at 827. The Seventh Circuit found the defendant hospital participated

in an exclusive state function, and so was a state actor, when it treated a prisoner

over the course of several days as part of an ongoing relationship between it and the

prison. Id. at 831.

   In this case, Golbert has alleged that DCFS’s children made up a substantial

proportion of Lakeshore’s child patients during the relevant time. Dkt. 135 ¶ 63.

Hospitals were free not to treat DCFS children, and many chose not to. Id. at ¶ 49.

Lakeshore, meanwhile, actively sought out DCFS children and continued their



                                                                                         8
  Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 9 of 17 PageID #:2841




hospitalizations for extended periods. Id. at ¶ 62. Plaintiffs have alleged that

Lakeshore’s treatment of them “was tied to the state's responsibility for [their] overall

medical care.” Katsarov, as Lakeshore’s employee, similarly took on the state’s

responsibility. See Rodriguez, 577 F.3d at 827.

   Katsarov argues that Lakeshore’s relationship with the children was “incidental

and transitory” under Rodriguez. But, as noted, in Rodriguez the “incidental”

treatment was one where an ambulance arrived, unsolicited, at a hospital and the

hospital provided emergency treatment and transferred the patient within an hour.

Id. at 831. This was contrasted with the situation where the same prisoner was

transferred to another hospital that had a contractual relationship to provide care to

prisoners and treated for several days as part of an ongoing relationship. Id. Here,

Lakeshore, and by extension the defendant¸ took on a traditionally exclusive state

function in their treatment of the DCFS children. As a result, they are state actors

potentially liable under § 1983.

      B. Katsarov’s Personal Involvement

   Katsarov next argues that Golbert has not adequately alleged his personal

involvement in the constitutional violations of six of the seven plaintiffs. In order to

make out a claim under § 1983, the plaintiff must show the defendant’s “personal

involvement” in the alleged violation. Matthews v. City of E. St. Louis, 675 F.3d 703,

708 (7th Cir. 2012). Katsarov says the Complaint fails to allege his involvement as to

any of the plaintiffs except for Tatyana H. and Jymesha S., and so the four

constitutional counts should be dismissed as to the other plaintiffs. Golbert, in turn,



                                                                                       9
 Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 10 of 17 PageID #:2842




argues that the specific allegations levelled against the defendant also imply a

general awareness of ongoing abuse. This awareness, he contends, is sufficient to

plead his personal involvement as to all the plaintiffs.

   The Court need not resolve this disagreement as to the counts generally. As we

will see, each of the constitutional claims must be dismissed or is limited to Tatyana

H. and Jymesha S. We consider the validity of each count, including Katsarov’s

personal involvement, separately.

      C. Only Tatyana H. and Jymesha S. State a Safe-Conditions Claim

   Golbert’s first count is for violations of the plaintiffs’ right to safe conditions of

confinement. The courts have long recognized that the Fourteenth Amendment

guarantees involuntarily-committed individuals a right to safe conditions of

confinement. See Youngberg v. Romeo, 457 U.S. 307, 315 (1982). In order to make out

the claim, the plaintiffs must show that they “suffered a sufficiently serious

deprivation” and that Katsarov was deliberately indifferent to their condition. Sain

v. Wood, 512 F.3d 886, 894 (7th Cir. 2008). Golbert has stated a claim against

Katsarov as to plaintiff Tatyana H. and Jymesha S. The sexual assault of these

minors were serious deprivations that the defendant failed to address in any way,

despite an obligation to do so.

   Katsarov has moved to dismiss the claim in so far as it is raised by the five other

plaintiffs. Golbert did not contest this in his Response, and the Complaint makes no

concrete allegations tying Katsarov to the other plaintiffs. In so far as the other five




                                                                                      10
 Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 11 of 17 PageID #:2843




plaintiffs assert safe-conditions claims against Katsarov, they are dismissed. The

claims raised by Tatyana H. and Jymesha S. may proceed.

         D. Count Two Fails to State an Access-to-Court Claim

      Golbert’s next claim is that Katsarov violated the plaintiffs’ constitutional right to

access the courts. A backward-looking access claim may arise “‘where a plaintiff

alleges an underlying claim cannot be tried, or be tried with all the evidence, because

official conduct caused the loss or inadequate resolution of that claim.’” Harer v.

Casey, 962 F.3d 299, 308 (7th Cir. 2020) (quoting Lynch v. Barrett, 703 F.3d 1153,

1157 (10th Cir. 2013)). In order “[t]o determine whether a plaintiff has meaningful

and effective access to court, we require the plaintiff to identify: (1) a nonfrivolous,

underlying claim; (2) the official acts frustrating the litigation; and (3) a remedy that

may be awarded as recompense but that is not otherwise available in a suit or

settlement.” Id. The third prong is particularly problematic when plaintiffs bring an

access-to-court claim based on lack of evidence alongside underlying claims. This is

because it is “just too early to say” whether remedy is not otherwise available. Id. at

309 (quotation omitted). For this reason, “an access-to-court claim ordinarily may not

proceed at the same time and in the same case as a timely-filed underlying claim.”

Id.

      In Harer, a couple alleged that their daughter’s murder by a police officer had been

covered up by the police department. Id. at 302. As a result of the cover-up, evidence

that would have been helpful in a lawsuit against the police officer and department

was not available. Id. at 308. They sued the officer and department for claims



                                                                                         11
 Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 12 of 17 PageID #:2844




including wrongful death, intentional infliction of emotional distress, and denial of

access to the court. Id. at 305. The Seventh Circuit dismissed the parents’ access-to-

court claim because “their underlying tort claims [were] timely, facially plausible, and

still pending.” Id. at 310. So long as “the ultimate resolution of their wrongful death

case in doubt, the Harers’ access-to-court claim [was] not ripe for judicial review.” Id.

at 310-11. With the underlying claims still pending, the court could not “determine

whether the police cover-up thwarted the effectiveness of any potential remedies.” Id.

at 311.

   Golbert argues that the plaintiffs have been denied access to the court because of

actions taken by the defendants to hide or destroy relevant evidence. Harer is

analogous to the instant case. Here too, Golbert has “timely, facially plausible” claims

for relief pending before the Court, despite the lack of video evidence. As a result, he

cannot show that no remedy is otherwise available. Here, as in Harer, “[t]he filing of

[the] case undermines the argument that an individual lacks access to court.” Id. at

309.

   Golbert attempts to distinguish Harer by pointing to dicta mentioning that the

parents could use discovery to find evidence that supports their case. See Id. He

contrasts this with the present case, where discovery will not uncover evidence

already destroyed or never created. But Harer’s discussion of discovery only serves to

point out that the plaintiffs may well find enough information in discovery to succeed

at trial, not that they have a right to any particular piece of evidence. And, of course,

the same is true here. Golbert will have access to discovery and, while he will not



                                                                                      12
 Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 13 of 17 PageID #:2845




uncover evidence that was destroyed, the Court cannot determine that he has no

recourse until it reaches a ruling on the underlying claims. Count Two is dismissed.

       E. The Complaint States a Failure to Intervene Claim

   We turn now to the Complaint’s third claim, that Katsarov failed to intervene to

prevent the violation of the plaintiffs’ constitutional rights. State actors who fail to

intervene may be liable under § 1983 when the individual knew that “any

constitutional violation has been committed . . .; and [he] had a realistic opportunity

to intervene to prevent the harm from occurring.” Yang v. Hardin, 37 F.3d 282, 285

(7th Cir. 1994). The Complaint alleges that Katsarov was aware of the assaults of

Tatyana H. and Jymesha S. at the time, but provides no particular allegations

connecting him to any of the other plaintiffs. The Complaint does not allege that

Katsarov, specifically, were aware of any of the other plaintiffs or that he had an

opportunity to intervene to prevent their abuse. And so, he has moved to dismiss the

count as to the five other plaintiffs.

   The Complaint and Golbert’s Response contain general statements about the

failure of the “Individual Defendants” to intervene, but they do not specify which

defendants are allegedly liable to which plaintiffs. Reading the Complaint as a whole,

it states a claim against Katsarov as to Tatyana H. and Jymesha S., but not the other

defendants. In so far as Golbert sought to bring failure-to-intervene claims on behalf

of the five other defendants against Katsarov, they are dismissed. Count Three

survives as to Tatyana H. and Jymesha S.




                                                                                     13
 Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 14 of 17 PageID #:2846




      F. The Complaint States a Claim for Intentional Infliction of
      Emotional Distress

   Golbert also brings a state law claim for intentional infliction of emotional

distress. There are three elements to such a claim under Illinois law. “First, the

conduct involved must be truly extreme and outrageous. Second, the actor must . . .

know that there is at least a high probability that his conduct will cause severe

emotional distress. Third, the conduct must in fact cause severe emotional distress.”

McGrath v. Fahey, 126 Ill. 2d 78, 86, 533 N.E. 2d 806, 809 (1988). Katsarov has moved

to dismiss the count.

   The Complaint suggests that the claim against Katsarov is only brought on behalf

of Tatyana H. and Jymesha S., Dkt. 135 ¶¶ 200(d)-(e), and the defendant focused on

those claims. He argues that alleging a deficient investigation into a sexual assault

is not enough to state a claim for intentional infliction of emotional distress. For

support, he cites caselaw stating that “investigations of and action to correct alleged

misconduct can be expected to take time and to not necessarily result in an outcome

satisfactory to the complaining party.” Krumlauf v. Benedictine Univ., No. 09C7641,

2010 WL 1418579, at *2 (N.D. Ill. Apr. 7, 2010). In Krumlauf and the other cases

cited, however, the court dismissed a claim that was based on the defendant’s failure

to adequately investigate a harm. See also, Wilson-Trattner v. Campbell, 863 F.3d

589, 597 (7th Cir. 2017); Giraldi v. Lamson, 205 Ill. App. 3d 1025, 1029, 563 N.E.2d

956, 960 (1990). In Giraldi, the court found that a school’s failure to investigate signs

suggesting that a bus driver was sexually assaulting a student did not constitute

intentional infliction of emotional distress. 563 N.E.2d at 960. The court held that it

                                                                                      14
 Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 15 of 17 PageID #:2847




failed on the first and second prong—a failure to investigate is not severe and

outrageous, and they did not know their inaction would cause severe distress because

they did not know a crime was being committed. Id.

   But the allegation against Katsarov is not that he failed to investigate when he

had reason to suspect mistreatment. Instead, the Complaint alleges that he was

aware of Tatyana H. and Jymesha S.’s assaults and then acted in ways that covered

it up. Dkt. 135 ¶¶ 78, 88. Instead of providing support to Tatyana H., Katsarov did

not report the assault, did not preserve evidence, and did not provide medical

treatment. Id. at ¶ 88. Knowing obfuscation is different from negligent investigation.

Meanwhile, Katsarov also actively assisted Kasyoki in covering up his assault of

Jymesha S. by approving falisified logs. Id. at ¶ 78. Purposely covering up evidence

of a child’s sexual abuse, if proven, could constitute extreme and outrageous conduct

likely to cause severe emotional distress. The Complaint further alleges that the

plaintiffs did, in fact, suffer emotional trauma. Dkt. 135 ¶ 6. Golbert has stated a

claim on behalf of Tatyana H. and Jymesha S. In so far as the count is brought on

behalf of the other plaintiffs, it is dismissed.

       G. The Complaint Adequately Pleads Conspiracy

   Katsarov also seek to dismiss Golbert’s federal and state law conspiracy claims.

To establish liability for a § 1983 conspiracy, “the plaintiff must show that (1) the

individuals reached an agreement to deprive him of his constitutional rights, and (2)

overt acts in furtherance actually deprived him of those rights.” Beaman v.

Freesmeyer, 776 F.3d 500, 510 (7th Cir. 2015). Similarly, a state law claim must allege



                                                                                    15
 Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 16 of 17 PageID #:2848




“(1) a combination of two or more persons, (2) for the purpose of accomplishing by

some concerted action either an unlawful purpose or a lawful purpose by unlawful

means, (3) in the furtherance of which one of the conspirators committed an overt

tortious or unlawful act.” Fritz v. Johnston, 209 Ill. 2d 302, 317, 807 N.E.2d 461, 470

(2004). A conspiracy may arise from an implied agreement, and such an agreement

may be inferred from the parties’ acts when such actions are unlikely without an

agreement. Amundsen v. Chicago Park Dist., 218 F.3d 712, 718 (7th Cir. 2000).

   Reading the Complaint “sensibly and as a whole,” Golbert alleges that Katsarov

conspired with Majekodunmi and Kasyoki to cover up the sexual assaults of Tatyana

H. and Jymesha S. Engel v. Buchan, 710 F.3d 698, 710 (7th Cir. 2013). In 2018,

Tatyana H. was sexually assaulted by another patient. Dkt. 135 ¶ 87. Katsarov and

Majekodunmi soon learned of the assault, but jointly ignored their duty to report it

and instead allowed for relevant evidence to be destroyed. Id. at ¶ 88. Similarly,

Jymesha S. was sexually assaulted by Kasyoki, and Katsarov signed off on his

falsified logs in order to hide Kasyoki’s misconduct. Id. at ¶ 78. These cover-ups

facilitated the violation of the plaintiffs’ constitutional rights and the infliction of

emotional distress. Later in the Complaint, Golbert alleges that individual

defendants at Lakeshore conspired to hide evidence of ongoing abuse. Id. at ¶ 154.

Drawing reasonable inferences for the plaintiffs, these allegations suggest implied

agreements between Katsarov and Majekodunmi and Kasyoki. See Engel, 710 F.3d

at 709.




                                                                                     16
 Case: 1:19-cv-08257 Document #: 254 Filed: 03/11/21 Page 17 of 17 PageID #:2849




   The defendant argues that the Complaint asserts a conspiracy but fails to provide

enough detail to state a claim, such as who he conspired with, the dates of the

conspiracy, and its purpose. But as described above, such details are provided in the

factual allegations. Katsarov thus depends on a blinkered reading of the Complaint,

artificially separating the assertions of the conspiracy count from the preceding

detailed allegations.

   Read as a whole, the Complaint adequately pleads constitutional and state law

conspiracy claims against Katsarov on Tatyana H. and Jymesha S.’s behalf. It does

not, however, allege any facts suggesting his participation in a conspiracy targeting

any of the other plaintiffs. In so far as the Complaint brings conspiracy claims against

Katsarov on behalf of the other plaintiffs, they are dismissed.

   IV.    Conclusion

   For the stated reasons, Katsarov’s Motion to Dismiss [153] is granted in part and

denied in part. It is granted in full as to Count Two. It is granted as to Count One,

Three, Four, Eleven, and Fourteen for all plaintiffs other than Tatyana H. and

Jymesha S. All dismissals are without prejudice.


                                              E N T E R:


 Dated: March 11, 2021

                                              MARY M. ROWLAND
                                              United States District Judge




                                                                                     17
